IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20022
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RICARDO POBLETE,

                                         Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-98-CR-170-1
                        --------------------

                          October 27, 1999

Before POLITZ, JOLLY, and WIENER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Ricardo Poblete has filed a

motion to withdraw as counsel and a brief as required by Anders

v. California, 386 U.S. 738 (1967).   Poblete has not filed a

response.   Our independent review of the brief and the record

discloses no nonfrivolous issue.   Accordingly, counsel’s motion

to withdraw is GRANTED.   Counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.      See 5TH

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                No.
                -2-

CIR. R. 42.2.